DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/561,662 filed on September 26, 2017.
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on August 11, 2020, April 27, 021, and July 23, 2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Regarding claims 1, 13, 19, and 20, contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant’s specification and/or drawings do not illustrate the electronic device/first communication apparatus executing the method steps of identifying and obtaining information of a first and second demodulation reference signal(s) “wherein the information of the first and second demodulation reference signals indicate scrambling identity and antenna port sequence number, 
the circuitry is configured to discriminate the first and second demodulation reference signals of the first and second 20communication apparatus based on the scrambling identity and antenna port sequence number and estimate the channels.”(claims 1 and 19). 
Also, the applicant’s specification and/or drawings do not illustrate the first communication device/electronic device executing the method steps of formatting and transmitting first and second demodulation reference signal(s) with information “wherein the information of the first and second demodulation reference signals indicate scrambling identity and antenna port sequence number, …”(claims 13 and 20).
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/223,141 (U.S. Patent # 10,778,302 B2)(hereinafter refer as Chen et al. of ‘302 B2) and claims 1-19 of copending Application No. 15/561,662 (U.S. Patent # 10,205,501 B2)(hereinafter refer as Chen et al. of ‘501 B2).  
Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the "same invention" as the first application or patent.
Regarding claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending application Chen et al. of ‘302 B2 and claims 8-9, 14, and 17 of copending application Chen et al. of ‘501 B2.
Claim 1 of the Instant Application
Claim 1 of Chen et al. of ‘302 B2
Claims 8-9, 14, and 17 of Chen et al. of ‘501 B2
Limitation 1:
 circuitry configured to 5acquire information of a first demodulation reference signal of a first communication apparatus and a second demodulation reference signal of a second communication apparatus whose data stream is superposed with a 
circuitry configured to 5receive from a base station an indication regarding a demodulation reference signal of a first user equipment and an indication regarding a demodulation reference signal of a second user equipment whose data stream is superposed with a 
a reception unit configured to receive the superposed demodulation reference signal and the indication from the base station. (Claim 17)
Limitation 2: estimate, based on the first and second demodulation reference signals of the first and second communication apparatus, a channel of the data stream of the first communication apparatus and a channel of the data stream of the second communication apparatus; and
Limitation 2: 10estimate, based on demodulation reference signals of the first and second user equipment, a channel of the data stream of the first user equipment and a channel of the data stream of the second user equipment; and 


Limitation 2: an equivalent channel estimation unit configured to estimate, based on a superposed demodulation reference signal regarding the user equipment and other user equipment and an indication regarding a demodulation reference signal of the other user equipment, which are from a base station, an equivalent channel corresponding to a data stream of the user equipment and an equivalent 
 demodulate the data stream of the first communication apparatus according to the estimated channels of the data streams of the first and second 
 demodulate the data stream of the first user equipment according to the estimated channels of the data streams of the first and second user equipment.

Limitation 3: a data demodulation unit configured to demodulate data transmitted in multi-user superposition transmission according to the estimated equivalent channels, wherein 
a demodulation order determination unit configured to determine a data demodulation order of the user equipment and the other user equipment according to the estimated equivalent channels, wherein the data demodulation unit is further configured to demodulate the data transmitted in multi-user superposition transmission according to the determined data demodulation order.


wherein the demodulation 
wherein demodulation  (Claim 9) and
a power allocation coefficient determination unit configured to determine power allocation coefficients of the user equipment and the other user equipment according to the estimated equivalent channels, wherein the data demodulation unit is further configured to demodulate the data transmitted in multi-user superposition transmission according to the determined power allocation coefficients.(Claim 14)


claims 2-4 and 7-10, and as applied to claim 1 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-4 and 7-10 of the instant application merely broadens the scope of the claims 2-3, 5, and 7-10 of copending application Chen et al. of ‘302 B2 by eliminating the elements and their functions of the claims as set forth below.
Regarding claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 13 of copending application Chen et al. of ‘302 B2. and claims 1, 7, and 14 of copending application Chen et al. of ‘501 B2.
Claim 13 of the Instant Application
Claim 13 of Chen et al. of ‘302 B2
Claims 1, 7, and 14 of Chen et al. of ‘501 B2
Limitation 1: circuitry configured to superpose a data stream of a first communication apparatus and a data stream of a second communication apparatus on same time-frequency resource with different transmission powers using superposition 
circuitry configured to superpose a data stream of a first user equipment and a data stream of a second user equipment on same time-frequency resource with different transmission powers using multi-user superposition 

a superposition control unit configured to insert, into a data stream of each user equipment in a group of user equipment comprising a plurality of user equipment, a demodulation reference signal corresponding to the data stream, 
 transmit, to a first communication apparatus, information of a first demodulation reference signal of the first communication apparatus and a second demodulation reference signal of the second communication apparatus;
Limitation 2: transmit, to a first user equipment, an indication regarding a demodulation reference 10signal of the first user equipment and an indication regarding a demodulation reference signal of the second user equipment; and 

Limitation 2: a transmission unit configured to transmit the superposed demodulation reference signal and the indication to at least the first user equipment.(Claim 7)
Limitation 3: transmit, to the first and the second communication apparatus, the 
5transmit the superposed data streams of the first and second user equipment inserted 
a transmission unit configured to transmit the superposed demodulation Claim 7)

wherein the information of the first and second demodulation reference signals indicate scrambling identity and antenna port sequence number, and data stream of the first communication apparatus is demodulated by the first communication apparatus based on an estimated channel of the data stream of the first communication apparatus and an estimated - 64 -Attorney Docket No. 10395US03CON channel of the data stream of the second communication apparatus according to the information.
Limitation 4: wherein data stream of the first user equipment is demodulated by the first user 15equipment based on an estimated channel of the data stream of the first user equipment and an estimated channel of the data stream of the second user equipment according to the indications,
Limitation 4: superpose the demodulation reference signals corresponding to the data streams of respective user equipment according to the allocated transmission powers such that each user equipment determines a data demodulation order for each of the plurality of user equipment according to the estimated equivalent channels, and demodulates the data transmitted in multi-user superposition transmission according to the determined data demodulation order.
Limitation 5: N/A
20
Limitation 5: and set power allocation coefficients and linearly superpose the demodulation reference signal 
 a power allocation coefficient determination unit configured to determine power (Claim 14)


Regarding claims 14-18, and as applied to claim 13 above, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 14-18 of the instant application merely broadens the scope of the claims 13-17 of copending application Chen et al. of ‘302 B2 by eliminating the elements and their functions of the claims as set forth below.
Regarding claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of copending application Chen et al. of ‘302 B2 and claims 9, 14, 17 and 19 of copending application Chen et al. of ‘501 B2.
Claim 19 of the Instant Application
Claim 19 of Chen et al. of ‘302 B2
Claims 9, 14, 17, and 19 of Chen et al. of ‘501 B2
Limitation 1:
acquiring information of a first demodulation reference signal of a first - 65 -Attorney Docket No. 10395US03CON communication apparatus and a second demodulation reference signal 
receiving from a base station an indication regarding a demodulation reference signal of the first user equipment and an indication regarding a 
a reception unit configured to receive the superposed demodulation reference signal and the indication from the base station. (Claim 17)
Limitation 2: estimating, based on the first and second demodulation reference signals of the first and second communication apparatus, a channel of the data stream of the first communication apparatus and a channel of the data stream of the second communication apparatus; and
Limitation 2: estimating, based on demodulation reference signals of the first and second user equipment, a channel of the data stream of the first user equipment and a channel of the data stream of the second user equipment; and 

Limitation 2: estimating, based on a superposed demodulation reference signal regarding the user equipment and other user equipment and an indication regarding a demodulation reference signal of the other user equipment, which are from a base station, an equivalent channel corresponding to a data stream of the 
demodulating the data stream of the first communication apparatus according to the estimated channels of the data streams of the 
 demodulating the data stream of the first user equipment according to the estimated channels of the data streams of the 

demodulating data transmitted in multi-user superposition transmission according to the estimated equivalent channels, wherein 
10 wherein the information of the first and second demodulation reference signals 
 wherein the demodulation reference signals of the first and second user equipment have 
wherein demodulation reference signals regarding respective user equipment have  (Claim 9) and
a power allocation coefficient determination unit configured to determine power allocation coefficients of the user equipment and the other user equipment according to the estimated equivalent channels, wherein the data demodulation unit is further configured to demodulate the data transmitted in multi-user superposition transmission according to the determined power allocation coefficients.(Claim 14)


Regarding claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of copending application Chen et al. of ‘302 B2and claims 7, 14, and 18 of copending application Chen et al. of ‘501 B2.
Claim 20 of the Instant Application
Claim 20 of Chen et al. of ‘302 B2
Claims 7, 14, and 18 of Chen et al. of ‘501 B2
Limitation 1: superposing a data stream of a first communication apparatus and a data stream of a 20second communication apparatus on same time-frequency resource with different transmission powers using multi-user superposition transmission scheme;
Limitation 1:  superposing a data stream of a first user equipment and a data stream of a second user equipment on same time-frequency resource with different transmission powers using multi-user superposition transmission scheme;

Limitation 1: inserting, into a data stream of each user equipment in a group of user equipment comprising a plurality of user equipment, a demodulation reference signal corresponding to the data stream, and superposing demodulation reference signals corresponding to data streams of respective user equipment, wherein a specific transmission power is allocated to the data stream of each of the plurality of user equipment, so that the data streams of respective user equipment are transmitted to the plurality of user equipment with same time-frequency resource, without using a multiple-input multiple-output performance gain and/or code 
transmitting, to a first communication apparatus, information of a first demodulation reference signal of the first communication 
transmitting, to a first user equipment, an indication regarding a demodulation - 65 -reference signal of the first user equipment and an 


a transmission unit configured to transmit the superposed demodulation reference signal and the indication to at least the first user Claim 7)
transmitting, to the first and the second communication apparatus, the superposed data streams of the first and second communication apparatus inserted with the first and second demodulation reference signals,
Limitation 3: transmitting the superposed data streams of the first and second user equipment inserted with the demodulation reference signals to the first and the second user equipment, 
Limitation 3: a transmission unit configured to transmit the superposed demodulation reference signal and the indication to at least the first user equipment.(Claim 7)

Limitation 4:
25wherein the information of the first and second demodulation reference signals indicate scrambling identity and antenna port sequence number, and data stream of the first - 66 -Attorney Docket No. 10395US03CON communication apparatus is demodulated by the first communication apparatus based on an estimated channel of the data stream of the first communication 
5wherein data stream of the first user equipment is demodulated by the first user equipment based on an estimated channel of the data stream of the first user equipment and an estimated channel of the data stream of the second user equipment according to the indications.
Limitation 4: superposing the demodulation reference signals corresponding to the data streams of respective user equipment according to the allocated transmission powers such that each user equipment determines a data demodulation order for each of the plurality of user equipment according to the estimated equivalent channels, and demodulates the 

Limitation 5: setting power allocation coefficients and linearly superposing the demodulation reference signal of the first user equipment and the demodulation reference signal of the second user equipment according to power allocation coefficients.
Limitation 5: a power allocation coefficient determination unit configured to determine power allocation coefficients of the user equipment and the other user equipment according to the estimated equivalent channels, wherein the data demodulation unit is further configured to demodulate the data transmitted in multi-user superposition transmission according to the determined power allocation coefficients.(Claim 14)


CONCLUSION
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Zhou et al. (U.S. Patent Application Publication # 2012/0307868 A1) teach a method for “mapping the basic sequence b(i) which the orthogonal cover code has been superposed on onto a physical resource block, and sending it as the reference signal.”(Paragraph [0092])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 5, 2022